Case: 1:20-cv-00001-GHD-RP Doc #: 26 Filed: 11/17/20 1 of 1 PagelD #: 247

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

ESTATE OF JIM W. BENJAMIN, Deceased; et al. PLAINTIFFS
Vv. Civil No, 1:20-cy-00001-GHD-RP
LAKEVIEW LOAN SERVICING, LLC DEFENDANT

ORDER DENYING DEFENDANT’S MOTION FOR JUDGMENT
ON THE PLEADINGS

Pursuant to an opinion issued this day, it is hereby ORDERED that:
(1) the Defendant’s motion for judgement on the pleadings [15] is DENIED; and
(2) this matter shall PROCEED,

eG
SO ORDERED, this, the / “day of November, 2020.

SLM inne

 

SENIOR U.S. DISTRICT JUDGE
